                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


ROBIN BULLOCK,
                     Plaintiff,
                                                                8:20CV299
       vs.
                                                                 ORDER
ANDREW M. SAUL, Commissioner of
Social Security;
                     Defendant.




      This matter is before the Court on defendant’s motion to remand, Filing No. 27.

Plaintiff has no objection to this motion. Defendant contends that the Administrative Law

Judge failed to include certain treating physician opinions and failed to make appropriate

findings in that regard. The defendant wishes to have further administrative proceedings

to address all medical source opinions in the record and to reassess plaintiff’s residual

functional capacity. This is considered a sentence four remand within the meaning of 42

U.S.C. § 405(g). See Shalala v. Schaefer, 509 U.S. 292, 294-97 (1993); see also Sullivan

v. Finkelstein, 496 U.S. 617, 625 26 (1990) (sentence four provides the appropriate relief

when the evidence on the record is insufficient to support the Commissioner’s conclusions

and further fact-finding is necessary). Likewise, the Court must also enter judgment

ending this case. See 42 U.S.C. § 405(g); Schaefer, 509 U.S. at 297-98.

      After reviewing the motion and brief, the court agrees that it will reverse and

remand this case.



                                            1
       THEREFORE, IT IS ORDERED THAT defendant’s motion to remand and to

reverse, Filing No. 27, is granted and Filing No. 22, plaintiff’s motion for an order reversing

the commissioner’s decision, is dismissed as moot. A separate judgment will be filed in

conjunction with this memorandum and order.

       Dated this 24th day of May, 2021.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge




                                              2
